There was sufficient evidence to warrant the finding of nonsupport. However, no findings were made as to cruelty, although the judgment was granted on that ground as well as on the ground of nonsupport. The record contains sufficient evidence to warrant finding of cruelty by reason of the assaults by plaintiff on defendant on May 4, 1955 and May 14, 1955. Accordingly a new finding to that effect is hereby made in support of the judgment. The finding of abandonment by plaintiff when he left for England on August 29, 1955 is *791immaterial. The judgment of separation was not granted on that ground. Beldook, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.